[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                       For the First Circuit


No. 00-1801

                         JAMES T. MARSHALL,

                       Petitioner, Appellant,

                                 v.

                           UNITED STATES,

                       Respondent, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Mark L. Wolf, U.S. District Judge]


                               Before

                     Selya, Circuit Judge,
          Campbell and Stahl, Senior Circuit Judges.




     James T. Marshall on brief pro se.
     Donald K. Stern, United States Attorney, and Timothy Q.
Feeley, Assistant U.S. Attorney, on brief for appellee.




                         September 10, 2001
             Per Curiam. After pleading guilty in 1993 to being

 a   felon   in    possession    of    a    firearm,   see   18    U.S.C.    §

 922(g)(1), petitioner James Marshall was given an enhanced

 sentence under the Armed Career Criminal Act (ACCA) because

 he had three previous convictions for a "violent felony" or

 a "serious drug offense," id. § 924(e)(1). Indeed, it was

 uncontested       at    sentencing    that    he   had   more     than    the

 requisite three predicates; of petitioner's numerous state

 court convictions, the presentence report (PSR) identified

 five    that     so    qualified.     Petitioner      later      filed   this

 petition under 28 U.S.C. § 2255, asserting that four of

 those five convictions no longer were, or never had been,

 valid ACCA predicates.1 In response, the government accepted

 that allegation as true.             It nonetheless argued that the

 enhanced sentence could be upheld by relying on two other

 previous convictions that had been listed in the PSR but not

 there designated as ACCA predicates.               These would provide

 the required three predicates, it asserted, when combined

 with the earlier one that remained unchallenged.                         Over

 petitioner's objections, the district court agreed with this


     1 He alleged that one predicate had since been invalidated
in state court, two others no longer qualified because of
intervening case law, and the fourth had never qualified.

                                      -2-
reasoning and thus denied the petition.           It later granted a

certificate of appealability.         We affirm substantially for

the reasons recounted in the district court's comprehensive

opinion, adding only the following comments.

            The two substitute predicates consist of a 1974

conviction for larceny from the person (No. 81260) and a

1974 conviction for attempted larceny from the person (No.

81261), both of which were listed in ¶ 47 of the PSR.            The

principal     dispute   below   was     whether     these   offenses

constituted felony convictions under Mass. Gen. Laws ch.

266, § 25(b) or misdemeanor convictions under ch. 266, §

30(1).      The former provision concerns larceny from the

person; the latter involves generic larceny.           Based on its

review of certain state court records, the district court

determined that the ¶ 47 offenses were felonies prosecuted

under § 25(b).      We agree.      Even without taking judicial

notice   of   the   supplemental      records   submitted   by   the

government for the first time on appeal, see United States

v. Bregnard, 951 F.2d 457, 460 n.2 (1st Cir. 1991), we find

the court's conclusion amply supported.         For example, in No.

81260, the juvenile court docket sheet specifically cited to

§ 25; the superior court indictment charged that petitioner

"did steal from the person"; and the docket sheet described


                                -3-
 the offense as "[l]arceny from the person."                      Similarly, in

 No.    81261,    the    indictment        alleged    that    petitioner      "did

 attempt to steal from the person"; and the docket sheet

 listed the offense as "[a]ttempt to commit larceny from

 person."

             On    appeal,       petitioner       concedes    that    the    ¶    47

 offenses    were       for   larceny      from   the    person    (actual       and

 attempted), but goes on to contend that he could have been

 convicted therefor under § 30(1).                To the contrary, the case

 law and relevant authorities all tie that offense to §

 25(b).2    See, e.g., United States v. De Jesus, 984 F.2d 21,

 23 (1st Cir. 1993); Commonwealth v. Moorer, 431 Mass. 544,

 545 (2000); J. Nolan & B. Henry, 32 Mass. Practice: Criminal

 Law § 291 (1988 & '00 Supp.).                    We find     Commonwealth v.

 Lashway,    36     Mass.      App.       Ct.   677   (1994),     particularly

 instructive.           There,      a   defendant     convicted      of    unarmed

 robbery    complained         of       being   denied    a   lesser-included

 instruction for larceny under § 30(1).                  The court affirmed,

 finding the evidence clear that whatever taking had occurred

 "was indubitably from the person."                   Id. at 683.         It added


    2  Like the district court, we think the citation to § 30 in
the district attorney's recent state court briefing (addressing
petitioner's motion to withdraw his plea) was a simple
typographical error, especially since the offense was there
specifically described as larceny from the person.

                                          -4-
 that,   for   this     reason,   the    lesser-included       offense   of

 larceny   from   the    person   under    §   25(b)   might    have   been

 charged, but no such request had been made.             See id.   In any

 event, in the instant case there is not the slightest hint

 that petitioner's ¶ 47 convictions involved § 30(1).3

            Petitioner next contends that the ¶ 47 offenses do

 not qualify as ACCA predicates because, even though he was

 tried as an adult, he was a juvenile when he committed them.

 This argument was never squarely presented below and has

 been advanced only in perfunctory fashion on appeal--and so

 has arguably been waived.              See, e.g., United States v.

 Zannino, 895 F.2d 1, 17 (1st Cir. 1990).              Petitioner in any

 event has offered nothing to call into question the solid

 line of authority holding to the contrary.                    See, e.g.,

 United States v. Cure, 996 F.2d 1136, 1139-41 (11th Cir.

 1993); United States v. Lender, 985 F.2d 151, 155-57 (4th

 Cir. 1993).



    3  We likewise agree with the district court that No. 81261
was subject to the "second," rather than the "fourth," paragraph
of Mass. Gen. Laws ch. 274, § 6--the statutory provision
prescribing punishment for attempted crimes. We might add that
petitioner would not benefit even if it were otherwise. Since
the "fourth" paragraph carries a maximum term greater than two
years, a violation thereof, even though a misdemeanor under
state law, would still qualify as a "violent felony" under the
ACCA.   See, e.g., Bregnard, 951 F.2d at 460-61 (applying 18
U.S.C. § 921(a)(20)).

                                   -5-
          Again without developed argumentation, petitioner

also asserts that to now rely on convictions that were

listed in the PSR but not there identified as predicates

would violate due process.        We have explained that pretrial

notice   of   the     possibility    of    enhanced    sentencing       for

recidivism is not necessary, but that due process does

require "reasonable notice of and an opportunity to be heard

concerning      the   prior    convictions."         United    States    v.

Craveiro, 907 F.2d 260, 264 (1st Cir. 1990); accord, e.g.,

United States v. O'Neal, 180 F.3d 115, 125-26 (4th Cir.) ("a

defendant does have a right to adequate notice of ... the

convictions that may support [an ACCA] enhancement"), cert.

denied, 528 U.S. 980 (1999); United States v. Tracy, 36 F.3d

187,   198-99    (1st   Cir.    1994)     (holding    that    listing    of

predicates in PSR is sufficient).           Whether these protections

continue to apply after termination of the direct appeal,

where a predicate has been invalidated and the government

attempts to substitute another therefor, is a matter we need

not decide, for petitioner has received all process that

might be due.     The government's habeas opposition, proposing

reliance on the ¶ 47 convictions, provided sufficient notice

to allow him "to contest the validity or applicability of

the prior convictions."         United States v. Moore, 208 F.3d


                                    -6-
411, 414 (2d Cir.) (per curiam), cert. denied, 531 U.S. 905

(2000).    The main prejudice of which petitioner complains--

that    intervening       case   law     has   allegedly        made    it    more

difficult to collaterally attack his ¶ 47 convictions in

state    court--is    beyond       the    scope    of     the    due    process

safeguard in this context.

            We     have     considered          petitioner's           remaining

contentions and find them without merit.                   We will briefly

mention four.      First, he suggests that, because the two ¶ 47

convictions were consolidated in state court for pleading

and sentencing purposes, they constituted a single offense.

To the contrary, "crimes which were committed on different

dates ... and targeted different victims are to be treated

as distinct" under § 924(e).             United States v. Sullivan, 98

F.3d 686, 688 (1st Cir. 1996).               Second, he alleges that he

should have been permitted, in the § 2255 proceeding, to

challenge his ¶ 47 convictions.              This argument is foreclosed

by Daniels v. United States, 121 S. Ct. 1578 (2001).                      Third,

he     complains    that     his    attorney      rendered        ineffective

assistance at sentencing in failing to challenge the listed

predicates.        This    claim   fails       inasmuch    as    three       valid

predicates existed at that time and continue to exist today.

Finally, petitioner asks for "any relief he may have" under


                                       -7-
Apprendi v. New Jersey, 530 U.S. 466 (2000).   He has none at

this time.   Various courts, noting that Apprendi expressly

declined to overrule Almendarez-Torres v. United States, 523

U.S. 224 (1998), have rejected Apprendi-based challenges to

an ACCA enhancement.   See, e.g., United States v. Skidmore,

254 F.3d 635, 641-42 (7th Cir. 2001).

         Affirmed.




                             -8-